     Case 1:20-cv-00548-JTN-PJG ECF No. 9 filed 09/03/20 PageID.124 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

EDGAR FERNANDE RODRIGUEZ-
RAMOS et al.,
                                                      Case No. 1:20-cv-548
                        Plaintiffs,
                                                      Honorable Janet T. Neff
v.

DONALD EMERSON et al.,

                        Defendants.
____________________________/

                                              OPINION

                This is a civil rights action brought by six federal prisoners under Bivens v. Six

Unknown Named Agents of Fed. Bur. of Narcotics, 403 U.S. 388 (1971). Under the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is required

to dismiss any prisoner action brought under federal law if the complaint is frivolous, malicious,

fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant

immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A. The Court must read Plaintiffs’ pro

se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiffs’

allegations as true, unless they are clearly irrational or wholly incredible. Denton v. Hernandez,

504 U.S. 25, 33 (1992). After careful review of Plaintiffs’ allegations, the Court will dismiss

Plaintiffs’ complaint for failure to state a claim.

                                              Discussion

I.       Factual allegations

                Plaintiffs Edgar Fernande Rodriguez-Ramos, Sergio Portocarrero-Reina, Yeison

Renteria-Valencia, Oscar Omar Aguillon Primera, Eddy Leonel Chacon-Cruz, and Samuel
  Case 1:20-cv-00548-JTN-PJG ECF No. 9 filed 09/03/20 PageID.125 Page 2 of 5



Enrique Perez-Charcas presently are incarcerated at the North Lake Correctional Institution in

Baldwin, Michigan. The events about which they complain occurred at that facility. Plaintiffs sue

Warden Donald Emerson and North Lake Health Service Nurse J. Stakenas.

               Plaintiffs allege that Defendants failed to take important measures to control the

spread of COVID-19 and protect inmates. Defendants permitted staff to arrive at the prison

without valid protective equipment, such as masks, and Defendants did not provide inmates with

masks or sufficient soap. Defendants also were not successful in maintaining social distancing

between staff and prisoners. Plaintiffs state that the prison is a tinderbox for COVID-19, placing

Plaintiffs in danger of serious injury or death, particularly because they each have underlying

health conditions.

               Plaintiffs state that the failure to address the risk of COVID-19 at the prison violates

their rights under the Eighth and Fourteenth Amendments. Plaintiffs seek immediate release.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it
                                                  2
  Case 1:20-cv-00548-JTN-PJG ECF No. 9 filed 09/03/20 PageID.126 Page 3 of 5



asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

III.   Cognizability of claim as a Bivens action

               Plaintiffs filed this action as a Bivens claim. In Bivens, 403 U.S. 388, the Supreme

Court recognized for the first time an implied private action for damages against federal officers

alleged to have violated a citizen’s constitutional rights. See Corr. Servs. Corp. v. Malesko, 534

U.S. 61, 66 (2001). This implied cause of action is “the federal analog to suits brought against

state officials” under 42 U.S.C. § 1983. Hartman v. Moore, 547 U.S. 250, 254 n.2 (2006). To

state a claim that is cognizable in a Bivens action, the plaintiff must plead two essential elements:

first, that he has been deprived of rights secured by the Constitution or laws of the United States,

and second, that the defendants acted under color of federal law. Bivens, 403 U.S. at 397. “A

Bivens remedy is available only if (1) there are no ‘alternative, existing process[es]’ for protecting

a constitutional interest and, (2) even in the absence of an alternative, there are no ‘special factors

counselling hesitation before authorizing a new kind of federal litigation.’” Left Fork, 775 F.3d at

774 (quoting Wilkie, 551 U.S. at 550). “When the design of a Government program suggests that

Congress has provided what it considers adequate remedial mechanisms for constitutional

violations that may occur in the course of its administration, we have not created additional Bivens

remedies.” Schweiker v. Chilicky, 487 U.S. 412, 423 (1988)). Thus, “[s]o long as the plaintiff had

an avenue for some redress, bedrock principles of separation of powers foreclosed judicial
                                                  3
     Case 1:20-cv-00548-JTN-PJG ECF No. 9 filed 09/03/20 PageID.127 Page 4 of 5



imposition of a new substantive liability.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 69 (2001)

(citation omitted).

                     Plaintiffs state that they are seeking immediate release from detention. Therefore,

Plaintiffs’ complaint clearly implicates the fact or duration of their confinement. Section 2241

authorizes district courts to issue a writ of habeas corpus to a state or federal prisoner who is “in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3). Where, as here, a prisoner is challenging the very fact or duration of his physical

imprisonment and the relief that he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy is a petition for writ of habeas

corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Because there is an alternative

existing process for protecting the right being asserted by Plaintiffs in this action, a Bivens remedy

is unavailable to Plaintiffs. Ziglar v. Abbasi, 137 S. Ct. 1843, 1862-63 (2017). Moreover, the

remedy of release is simply not available in a Bivens actions. Wilson v. Williams, 961 F.3d 829,

837 (6th Cir. 2020) (“We conclude that petitioners’ claims are properly brought under § 2241

because they challenge the fact or extent of their confinement by seeking release from custody.”).1




1
    See also Terrell v. United States, 564 F.3d 442 (6th Cir. 2009), stating:

           [T]he Supreme Court has made a number of decisions regarding the relationship between habeas
           and § 1983, starting in 1973 with Preiser v. Rodriguez, 411 U.S. 475 (1973), and continuing with
           Wolff v. McDonnell, 418 U.S. 539 (1974), Heck v. Humphrey, 512 U.S. 477 (1994), Edwards v.
           Balisok, 520 U.S. 641 (1997), and Wilkinson v. Dotson, 544 U.S. 74 (2005), aff’g, 329 F.3d 463 (6th
           Cir. 2003) (en banc). The Court in Preiser, Heck, and Balisok held that a challenge, respectively,
           of a prisoner’s underlying conviction or sentence, that necessarily demonstrated the invalidity of the
           confinement’s legality, or that would result in the restoration of good-time credits which necessarily
           shortens the duration of confinement, can only be brought under habeas. Dotson, 544 U.S. at 78-
           81.

Terrell, 564 F.3d at 446.

                                                             4
  Case 1:20-cv-00548-JTN-PJG ECF No. 9 filed 09/03/20 PageID.128 Page 5 of 5



                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, 28

U.S.C. §§ 1915(e)(2), 1915A, the Court determines that Plaintiffs’ complaint will be dismissed for

failure to state a Bivens claim. The Court must next decide whether an appeal of this action would

be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth,

114 F.3d 601, 611 (6th Cir. 1997). Although the Court concludes that Plaintiffs’ claims are

properly dismissed, the Court does not conclude that any issue Plaintiffs might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court

does not certify that an appeal would not be taken in good faith. Should Plaintiffs appeal this

decision, the Court will assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see

McGore, 114 F.3d at 610-11, unless Plaintiffs are barred from proceeding in forma pauperis, e.g.,

by the “three-strikes” rule of § 1915(g). If they are barred, they will be required to pay the $505.00

appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated: September 3, 2020                              /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge




                                                  5
